Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on February 24, 2021:
Please replace paragraphs [0022-0023] of the original Specification with,
[0022]		The peaks detected at 3.92 to 4.20 ppm in the 1 H-NMR spectrum of the polycarbosilane correspond to the chemical shift of the structure characterized by the following structure (i),


    PNG
    media_image1.png
    199
    1239
    media_image1.png
    Greyscale

_____________________

 	i.e. a structure wherein two hydrogen atoms are directly bonded to the Si atom.  Further, the peaks detected at 3.60 to 5.50 ppm correspond to the chemical shifts of R3SiH, R2SiH2 and RSiH3 groups.  
    PNG
    media_image2.png
    114
    210
    media_image2.png
    Greyscale


[0023]   	Further, the peaks detected at -25 to -5 ppm in the 29Si-NMR spectrum of the
polycarbosilane correspond to the chemical shifts of the following chemical structures     (ii) and (iii)[.]:


    PNG
    media_image3.png
    105
    242
    media_image3.png
    Greyscale

__________________________

    PNG
    media_image4.png
    98
    228
    media_image4.png
    Greyscale
.
___________________________
   Further, the peaks detected at -40 to 20 ppm correspond to the chemical shifts of R4Si, R3SiMe, R2Si (Me)2, R3SiH, the chemical structure (ii) and R2SiHMe group.  

The peaks detected at -24 to -5ppm in the DEPT29 Si-NMR spectrum correspond to the chemical shift of above structure (iii).
    PNG
    media_image5.png
    103
    202
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    118
    183
    media_image6.png
    Greyscale

The Examiner had expressed apprehension that, in retrospect, the concerns articulated previously under a section of the Office action delineated as “Claim Interpretation” was sufficiently relevant that it perhaps merited instead a formal objection, especially insofar as the passages of interest (incorrectly, in the Examiner’s view) define the meaning of the ratios set forth in claims 1 and 2.  The amendments to these paragraphs serve to remove that subject matter of particular concern.
Allowable Subject Matter
Applicant has suitably addressed the matters raised in a 35 U.S.C. 112(b) rejection.  An updated survey of the prior art did not yield any references more germane than those already of record.
You, CN 106633080 is another disclosure describing the formation of polycarbosilanes from a polysilane precursor.  Like the references cited prior, the conditions are not so similar that the resulting product would necessarily conform with the 1H NMR and 29Si NMR data defining the makeup of the product mixture.  Accordingly, claims 1-17 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 26, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765